DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/21. The traversal is on the ground(s) that the claims of Group I are not separate and distinct, and the same class/subclasses would be searched and thus would not present an undue burden for the Examiner to examine both groups of claims. This is not found persuasive because it is the Examiner's position that the stencil printer in claims 1-31 does not require the wheeled delivery cart as in claim 32-43.  Therefore, the claims does not rely on the same features of patentability.
The requirement is still deemed proper and is therefore made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-37, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inasawa et al. (JP 2000103031).
With respect to claim 32, Inasawa et al. teaches an automated wheeled delivery cart configured to interface with a stencil printer to automate a changeover process for the stencil printer, comprising: 
a storage area (C) for holding one or more stencil printer replacement items (D);
 a robotic arm (66) configured to remove and replace an item in a stencil printer; and 
a controller (76() configured to control the automated wheeled delivery cart to automatically move one or more replacement items from an item stocking location to the stencil printer (Paragraphs 0032, 0033).
	With respect to claims 33-35, wherein the replacement item is a paste cartridge, squeegee blade and/or stencil (note: the replacement items do not further define the cart itself but rather read how the cart is intended to be used.  The claim positively recites a controller to move one or more replacement items.  Therefore, since Inasawa 
With respect to claim 36, Inasawa et al. teaches the automated wheeled delivery cart is configured to transport multiple replacement items (D) simultaneously.
With respect to claim 37, Inasawa et al. teaches the automated wheeled delivery cart (65) is configured to move one or more replacement items from a remote location to the printer (1) via an automated wheeled delivery cart (note: “configured to move” is intended use, therefore the support structure is capable of performing the intended function of moving items from a remote location to a printer).
	With respect to claim 40, Inasawa et al. teaches the robotic arm (66) is configured to replace a paste cartridge, a squeegee blade, and a stencil in a stencil printer (note: “configured to replace” is intended use, therefore the support structure is capable of performing the intended function of replacing any items as claims. Inasawa et al. does at least teach replacing wafers D).
	With respect to claim 41, Inasawa et al. teaches further comprising transporting multiple paste cartridges, squeegee blades, or stencils to the stencil printer simultaneously (note: the transporting items do not have patentable significance to the apparatus claims as presently written.  Therefore, since Inasawa et al. teaches all the structure of the apparatus as positively recited, it thereby meets the claim language of the apparatus).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Inasawa et al. (JP 2000103031).
	With respect to claim 38, Inasawa et al. teaches the claimed invention with the exception of the automated wheeled delivery cart moves by automatically guided vehicle technology associated with the moveable cart, by remote control, or autonomously.
However, it has been held that automating a manual activity is an obvious mechanical expedient. See, in particular, MPEP 2144.04(111) and In re Venner, 262 F.2d 91, 95,120 USPQ193,194 (CCPA 1958) which states, "The court held that broadly providing an replace a manual activity which accomplished the same sufficient to distinguish over the prior art."
It would have been obvious to one of ordinary skill in the art to provide a controller to automate the cart as this modification would result in an improved apparatus that thereby can sufficiently protect the user from getting injured during the process.

39 is rejected under 35 U.S.C. 103 as being unpatentable over Inasawa et al. (JP 2000103031) in view of Myers et al. (US Publication 2004/0217166).
With respect to claim 39, Inasawa et al. teaches the claimed invention with the exception of the automated wheeled delivery cart includes one or more sensors or cameras to guide the cart from an item stocking location to the stencil printer.
Myers et al. teaches a cart includes one or more sensors (160) to guide the cart from a location to the stencil printer (Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cart of Inasawa et al. to provide a sensor as taught by Myers et al. for the purpose of detecting objects in proximity and effectively navigating a cart.

6.	Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Inasawa et al. (JP 2000103031) in view of Hamilton et al. (US Publication 2017/0158431).
	With respect to claim 42, Inasawa et al. teaches the claimed invention with the exception of the automated wheeled delivery cart is configured to identify the replacement item.
	Hamilton et al. teaches a cart with a scanner to identify items (Paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cart of Inasawa et al. to provide a scanner as taught by Hamilton et al. for the purpose of providing a more expedient process thereby reducing down time of the apparatus.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 a.	Lynch et al. (US Publication 2020/0391499) and Doyle (2012/0145014) teach stencil printers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853